                Case 2:17-cv-01098-JNP-PMW Document 103 Filed 05/09/19 Page 1 of 4

                                                                                      CONFIDENTIAL
                                                                                            FILED
                                                                                    U . OISTH\CT COtiHT

                                     UNITED STATES DISTRICT COURT                    zorn MttY -q A to: 3b
                                  DISTRICT OF UTAH, CENTRAL DIVISION
                                                                                       D!STH!CT OF

                                                                            .            rH·p11TY
          ZOOBUH, INC., a Utah Corporation                          WRIT OF EXECUTIOJ\(

          Plaintiff,                                        UNDER SEAL PER ORDER OF COURT
                                                                       [ECF 83]
          vs.

          SAVICOM, INC., et al.                            Case No.: 2:17cv01098 JNP

                    Defendants.                            Judge Jill N. Parrish


                  TO THE UNITED STA TES MARSHAL:

                 1.    On April 4, 2019, this Court entered judgment against DO International Limited
         in the amount of $3,003,600.00.

                  2.      You are directed to seize and sell through auction enough of the judgment
         debtor's non-exempt property described in Paragraph 5 of the Application for Writ of Execution
         to satisfy that amount. Specifically,

    Description                    Location                     Estimated          Name & Address of anyone
                                                                Value              other than debtor claiming
                                                                                   an interest
,.ajfairsclub. com                 Go Daddy
                                                   ---           Unknown but       None
                                                                                                            ----
.bi!l-dg.com                       14455 N. Hayden Rd.,         less than the
• billdg. net                      STE. 226                     judgment
·bill-dgint. com                   Scottsdale, AZ 85260         amount
.bilfxd.com
.bil/-xd.com                       These web domains are
0  billxd. net                     intangible property. There
• connectndate. com                is no physical property to
 ·Costa-rica-fishing. info         seize. Accordingly, they
 . costaricashopping. com          can be sold through notice
 . cougarpersonalads. com          and identification only.
· crtourism.com
 ·date con.firm. com
 -dzbill.com



         SLC__4235021. l
              Case 2:17-cv-01098-JNP-PMW Document 103 Filed 05/09/19 Page 2 of 4

                                                                   CONFIDENTIAL

                                                                               --
~Jg-bill.com
~dgbill.net
·dgbill.org
• dg-charge. com
.dg-dgbill. com t:/g-
  xdapay.com
-dgfee.com
·dg-fee. com
~dgintbill. com
-dgintbill.net
• dginternationalgroup. com
. dgmailservice. com
  dg-pay.com
• dgsocialmail. com
·dgxbill.com
 ·dgxpay.com
·dgxpay.net
• downtobang.com
. downtobang. net
~flirtingstudents.com
. gonnabang. com
~gonnabang. net
.handymanjaco.com
• hookinguptonight. com
• horneymatches. com
~ hornymatches. com
•hornymatches. net
·hornymatcheslive. com
 ·hornymatcheslive. net
 ti crushes. com
. internebula.net
  locatingmatch. com
• lonelyw ivesaffairs. com
• marriedandlonelypeople.com
.meetupinyourcity.com
  mi(f-date. com
,.milfmatches.com
 ·olrfucker. com
•passionmatches. com
 ..paydgint. com
  pay-dgint. com
 .pay-xd.com
•payxd.net
                                              2


       SLC_4235021.1
            Case 2:17-cv-01098-JNP-PMW Document 103 Filed 05/09/19 Page 3 of 4


                                                                                  CONFIDENT/A .

 .personaldatefinder. com
 .pimpmansion. com
 ·processingsecure. com
 . queposfishingreport. com
  ~renthousecostarica. com
  ,renthousecostarica. net
  -service leverage. com
  •...sexdatepersonals. com
 ·soyoulike.me
  ~trueadultdate. com
 •Xajfairs. com
  .x-qffairs. com
.. xdabill. com
  ·xdalerts. com
 .xdapay. com
  ·xdapay.net
  ·xdatead.com
    xdateads. com
 • xdatealerts. com
   ·X-dating. com
  -xd-bill. com
  ··xd-bill.net
  . xd-charge. com
 . xd-charge.net
   ·xd-fee. com
   ·xd-pay.com
  ·xd-pay.net
  •xmatchup. biz
 . xmatchup. com
  .xmatchup. info
  ·xmatchup. mobi
  ·xmatchup. net
   cxmatchup. org

-xdating.com                  Internet Domain BS Corp.      Unknown but    None
                              Montagu Foreshore            less than the
                              East Bay Street              judgment
                              Nassau                       amount
                              The Bahamas
                              P.O. Box SS-19084

                              This web domain is
                              intangible property. There
                                                    3


       SLC_4235021.1
     Case 2:17-cv-01098-JNP-PMW Document 103 Filed 05/09/19 Page 4 of 4




                                                                                                  .   --
                          is no physical property to
                          seize. Accordingly, it can
                          be sold through notice and
                          identification only.


       3.     The Judgment Creditor shall serve, via mail, this Writ and all attachments on the
people named in Paragraph 5 of the Application for Writ of Execution.

      4.     The Judgment Creditor shall serve, via mail, this Writ and all attachments on the
Judgment Debtor via mail.

      TO THE JUDGMENT DEBTOR (VIA MAIL): You are notified that federal and state
exemptions may be available to you and that you have a right to seek a court order releasing as
exempt any prope,specified in the ~arshal's schedule from the levy.

DATEDthis~dayof (\--pr1\                            ,2019.   D.M        JONES




                                            RETURN

Date Received:

Date of Execution of Writ:

This writ was received and executed.




                                                4


SLC_.4235021.1
